Citation Nr: 1735326	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-28 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder with depression and unspecified anxiety, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from November 1986 to May 1991 and from March 1992 to July 1992.  She also had service in the Reserves.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the U.S. Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia.  The decision confirmed and continued the RO's June 2010 denial of service connection for PTSD.

The Board considered the claim in June 2015, on which occasion it was remanded for additional development.

The Veteran was scheduled to appear before the Board in a March 2014 videoconference hearing.  The Veteran was informed of the scheduled hearing through a letter sent in January 2014.  The Veteran failed to appear for the scheduled Board hearing, and she did not file a new hearing motion.  As such, the Board deemed the hearing request withdrawn.

The issue on appeal has been rephrased to better reflect the state of the record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2015 Board remand instructed the AOJ to afford the Veteran a new VA psychiatric examination to assess the nature and etiology of any current psychiatric disorder other than bipolar disorder with depression, as well as to obtain additional records.  Consequently, an examination was conducted by VA in August 2015.  The VA examiner concluded that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the criteria of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (Am. Psychiatric Ass'n 4th ed.) (2013) (DSM-5).

The Board notes that the August 2015 VA examination is inadequate because the examiner's opinion is based on an incomplete review of pertinent evidence, including those listed in the June 2015 Board remand.

In formulating her opinions, the VA examiner did not acknowledge or comment on all the Veteran's reported stressors in service.  Specifically, the examiner did not consider the Veteran's reports of cleaning out dead bodies and animals from a building in which she later slept, using the bathroom outside as night without lights, and living in vehicles for days at a time.

In addition to not considering the Veteran's specified reported symptoms, the August 2015 VA examination does not acknowledge or comment on all psychiatric medical opinions of record since October 2009 (when the Veteran filed her claim).  Specifically, the VA examiner failed to consider PTSD diagnoses by VA in October 2009 and October 2013, as well as follow-up VA psychiatric appointments for PTSD symptoms in January 2010, August 2011, March 2012, and March 2013.

In addition to an incomplete review of the pertinent evidence, the VA examiner employed incorrect diagnostic criteria.  The Veteran's appeal was certified to the Board before August 4, 2014.  Therefore, an evaluation based on the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (Am. Psychiatric Ass'n 4th ed.) (1994) (DSM-IV) is warranted.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 70 Fed. Reg. 45,094 (Aug. 4, 2014) (codified at 38 C.F.R. pt. 3-4).

In light of all the reasons listed above, the Board finds that the August 2015 VA examination is not adequate for adjudication purposes.  Accordingly, the Board finds that an addendum is necessary in order for the VA examiner to consider all the Veteran's reported stressors and all psychological records during the period of the claim, and to employ the diagnostic criteria under the DSM-IV only.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (citing Daves v. Nicholson, 21 Vet. App. 46, 52 (2007); Sanders v. Principi, 17 Vet. App. 232 (2003); Stegall, 11 Vet. App. at 271; Hicks v. Brown, 8 Vet. App. 417, 422 (1995)) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, on remand, any outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records, including records from July 2015 to the present.  Additionally, notify the Veteran that she may submit any relevant VA and private treatment records in her possession to VA.

2.  After all development has been completed and returned from step 1 above, request the VA examiner who conducted the August 2015 examination to review the claims file.  If the August 2015 VA examiner is unavailable, then another appropriate examiner should be requested to review the claims file.  The examiner is asked to review the claims file to become familiar with the pertinent medical history.  If the examiner finds it necessary to conduct a new examination, then schedule such an examination for the Veteran.  After reviewing the claims file (and conducting an additional examination, if necessary), the examiner is to address the following:

 a.  Are any psychiatric disorders shown or treated at any time during the claim period (from October 2009 to the present), other than bipolar disorder with depression and unspecified anxiety, at least as likely as not (50 percent or greater probability) related to active service?  If not, does the record at least as likely as not show that any psychiatric disorders, other than bipolar disorder with depression and unspecified anxiety, manifested within the first post-service year (i.e., by July 1993)?

 b.  If the answers to the above are negative, then does any current, acquired psychiatric disorder, other than bipolar disorder with depression and unspecified anxiety, represent aggravation upon a developmental personality disorder by superimposed disease and if so, is it at least as likely as not that the Veteran's active service was the cause of such aggravation?

 c.  If the Veteran has met the criteria for a diagnosis of PTSD at any time since October 2009, what are the stressors that support the diagnosis?

 d.  If any stressor supporting a diagnosis of PTSD consists of an in-service personal assault, is there evidence of behavioral changes in response to the stressor?

Consider all lay and medical evidence, including all the Veteran's reported stressors in service (including cleaning out dead bodies and animals from a building in which she later slept, using the bathroom outside as night without lights, and living in vehicles for days at a time).  Consider also any psychiatric evaluations and diagnosed disorders, other than bipolar disorder with depression and unspecified anxiety, since October 2009, including VA examinations conducted in February 2011 and August 2015, PTSD diagnoses by VA in October 2009 and October 2013, and follow-up VA psychiatric appointments for PTSD symptoms in January 2010, August 2011, March 2012, and March 2013.  Moreover, consider, as appropriate, follow-up appointments with a VA psychologist in October 2009, January 2010, August 2011, and March 2012.  Furthermore, consider a December 2009 examination by a U.S. Social Security Administration psychologist.

The examiner should comment on whether the Veteran meets diagnostic criteria under the DSM-IV criteria only.

The examiner is asked to employ the "at least as likely as not (50 percent or greater probability)" standard of review.  Opinions employing "less likely than not" or "is not as least as likely as not" are insufficient.

Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from steps 1-2 above, if any benefit sought remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).




